Citation Nr: 0833611	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Relinda Louisy, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  During the pendency of the appeal the 
veteran moved to the State of Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) denied the veteran's 
claim for service connection of arthritis of the lumbar spine 
in a March 2007 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans 
Claims(hereinafter, "the Court").  The Court in a May 2008 
Order granted the Joint Motion for Remand (Joint Motion) of 
the parties and ordered the Board to comply with the 
instructions in the Joint Motion.  

In the Joint Motion the parties agreed that the VA physician 
who examined the veteran and offered his opinion as to the 
etiology of the veteran's current arthritis of the lumbar 
spine failed to take into consideration the veterans' 
symptoms of back pain in service or the veteran's statements 
that his current back disorder began in service.  The Board 
has been instructed to provide the veteran with another VA 
examination to obtain an opinion as to whether the veteran's 
current lumbar spine disorder began in service.  The claim 
must therefore be remanded to afford the veteran another VA 
examination.  

Accordingly, the case is REMANDED for the following actions:

1.  As directed by the Court, the veteran should be 
afforded another VA examination by an orthopedist.  
The claims folder should be made available to the 
examiner for review before the examination.  The 
examiner is asked to note the "chronic low back 
pain" described in the service records, and to 
record in the report provided, the veteran's 
description of his symptoms of a back disorder in 
service and his symptoms of a back disorder he 
experienced since his separation from the service.  
Then, after reviewing the veteran's claims folder, 
including service medical records, and examining 
the veteran, the examiner is asked to answer the 
following question:

Is it at least as likely as not (50 percent 
probability) that the veteran's current disorder of 
the lumbar spine began in service?

Any consultations considered necessary to provide 
the requested opinion should be obtained. 

2.  If the benefit sought on appeal remains denied 
the veteran and his representative should be 
provided with an appropriate supplemental statement 
of the case and be given opportunity to respond.  
The case should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

